DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 12/17/2020.  Applicant’s amendments to the claims and specification have been entered and are made of record. 
Applicant’s amendments to the claims overcome the 112 issues raised in the previous office action.  The 112-2 rejection is now withdrawn. 
Applicant’s submission of a new abstract also overcomes the objection made over it, and is now withdrawn. 
The pending claims at this time are 1-10, all of which stand rejected. 
Taking into consideration Applicant’s amendments to the claims, IDS with the foreign search report and remarks the previously made art rejection over USPUB 2011/0036447 in view of USPUB 2015/0336530 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102046859A (USPUB 20110020628A1 used for paragraphs numbers).
	Regarding modified Claim 1, where Applicant seeks an airbag fabric comprising a synthetic fiber, the fiber having a total fineness of 200 to 400 dtex, and the fabric having an average edgecomb resistance retention in the warp and weft directions after heating at 210° C. for 30 seconds is 60% or more and a residual shrinkage rate is 1.5% or less in both the warp and weft directions; 
	CN 102046859A or (USPUB 20110020628A1) teaches making airbag fabrics  made from Polyamide 56 filaments having a relative viscosity in sulfuric acid of 3 to 8, an Mw/Mn ratio of 1.5 to 3, a single fiber fineness of 0.1 to 7 dtex, a strength of 7 to 12 cN/dtex, a shrinkage rate of 5 to 20% after having been subjected to boiling water treatment at 98° C. for 30 minutes, a strength of 5 to 11 cN/dtex after the boiling water treatment and a stress at 10% elongation of 0.3 to 1.5 cN/dtex after the boiling water treatment.
	The reference does not expressively suggest that the average slip resistance retention in warp and weft direction of the airbag fabric of the present application after heating at 210 0 C for 30 
	However, one skilled in the art when choosing the fiber raw materials,  reasonably controlling the weaving and post-finishing processes of the airbag fabric would want an average slip resistance retention of 60% or more in the warp and weft directions and a residual shrinkage of 1.5% or less in both the warp and weft directions after being heated at 210 ° C for 30 seconds, no inventive effort is required for those skilled in the art.
 	Additionally, as they do not specifically state heating at 210° C. for 30 seconds is 60% or more, but slightly lowerhigher.   It would have been obvious to one of ordinary skill in the art at the time the invention 
	Regarding modified Claim 2, where Applicant seeks that the air bag fabric according to claim 1, wherein the fiber has a tensile strength 7.5 to 9.3 cN / dtex; 
 Applicant is directed to 0096, where the preferred range is 5 to 10 cN/dtex.
	Regarding modified Claim 3, where Applicant seeks that the airbag fabric according to claim 1, wherein the fabric has a mass per unit area of 210 g/m2 or less, the thickness is 0.3 mm or less, and the tensile strength is 550 N / cm or more; Applicant is directed to 0088 for the basis weight where the preferred range is less than 210 g/m2 and for the tensile strength 0096 and 0100 for the thickness which can be from 0.2 to 0.4 mm.
	Regarding modified Claim 4, where Applicant seeks that the airbag fabric according to Claim 1, wherein the synthetic fiber comprises a polyamide multifilament comprising a polyamide resin having a relative polymer viscosity to sulfuric acid of 3.0 to 3.5, the multifilament having a tensile strength of 9.0 cN / dtex or more, a tensile elongation of less than 20%, and a total fineness of 400 dtex or less, a single fineness of a single filament of 2 to 7 dtex, a boiling water shrinkage of  7 to 12%, and a coefficient of variation CV% of a single filament cross sectional diameter is 20% or less; Applicant is directed to the 0105 for the process for producing the polyamide 56 filament 
	Regarding the heat shrinking, it is by moist heat treatment (i.e., hot water shrinking after weaving the green fabric), the hot water shrinkage is carried out while the moist heat treatment temperature is maintained at 60 to 150 ° C (i.e., it is disclosed that hot water above 80 ° C is used) for a treatment time of 0.01 to 90 minutes. After the moist heat treatment, the woven fabric may be dried (i.e., dry-finished) as desired before the final setting step.
	Regarding modified Claim 6, where Applicant seeks an air bag comprising the fabric according to Claim 1; Applicant is directed to abstract, title and entire reference and claim 4.
Regarding Claim 7, where Applicant seeks a coated fabric for airbags  comprising a synthetic fiber and a coating supported by the fabric, the coated fabric having a coefficient of compactness test of 8000 to 11000 mm3, an average edgecomb resistance retention in the warp and weft directions after heating at 210°C for 30 seconds is 60% or more, and a residual shrinkage of 1.5% or less in both the warp and weft directions; Applicant is directed to the instant reference which discloses polyamide 56 filaments, fibrous structures containing them, an airbag coated fabric. The airbag fabric comprises polyamide 56 (i.e., the airbag is a fabric comprising synthetic fibers), the yarns having a total fineness of 200-600 dtex, the polyamide 56 filaments being filaments having a relative viscosity of 3-8 in sulfuric acid, the yarns having a strength of 5-10 cN/dtex, the filaments having 10 to 50% elongation, the filaments having a fineness of 0.1-7 dtex, and a boiling water shrinkage of 7-18%.
	The instant references doesn’t clearly lay out that the fabric has a compactness (edgecomb) test coefficient of 8000-11000 mm3, an average slippage resistance retention in the warp and weft directions of 60% or more after heating at 210 ° C for 30 seconds, and a residual shrinkage in both the warp and weft directions of 1.5% or less.
	However, a skilled artisan would realize that choosing specific fiber raw materials, controlling the weaving and finishing process reasonably so that the compactness test coefficient of airbag fabric is 8000-11000 mm3, the average slippage resistance retention in the warp and weft directions after heating at 210 ° C for 30 seconds is 60% or more and the residual shrinkage in both the warp and weft directions is 1.5% or less, without inventive effort to those skilled in the art.  

	Regarding modified Claim 8, where Applicant seeks that the coated fabric for airbags according to claim 7, wherein the coated fabric has a thickness 0.3 mm or less and a tensile strength is 550 N / cm or more; Applicant is directed to [0095-0102,0219 and table 1] the airbag fabric has a basis weight of 150-250 g/m2 (i.e. The fabric is disclosed as having a mass per unit area of 210 g/m2 or less) and a thickness of 0.2- 0.4 mm (i.e. The thickness is disclosed as 0.3 mm or less); in the case of coating a fabric, the uncoated fabric is coated with an elastomer and heat-set to prepare a coated airbag fabric, and the elastomer used for coating preferably has excellent flame retardancy, heat resistance, air tightness, and the like, such as a silicone resin (i.e., the fabric contains a solvent-free silicone as a coating resin).
	Regarding modified Claim 9, where Applicant seeks that the coating fabric for airbags according to claim 7, wherein the coating comprises a solvent-free silicone as a coating resin: Applicant is directed to 0006, 0055, 0088, 0102, 0179-0180 where they teach that the fabric is coated with an elastomer and heat-set to prepare a coated airbag fabric, and the elastomer used for coating preferably has excellent flame retardancy, heat resistance, air tightness, and the like, such as a silicone resin (i.e., the fabric contains a solvent-free silicone as a coating resin).	
Regarding modified Claim 10, where Applicant seeks an air bag using the coated fabric for an air bag according to claim 7: Applicant is directed to abstract, title and entire reference and claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	USPUB 2005/0089654 issued to Yu et al. disclose low shrinkage polyamide fiber suitable for use as a yarn of a fabric for airbags, and an uncoated fabric for airbags produced using the same. The uncoated fabric for airbags is produced by a method comprising the steps of: (A) weaving a low shrinkage polyamide fiber having a dry heat shrinkage of 3-6% (190.degree. C. for 15 minutes) into a grey fabric for airbags; (B) heat-shrinking the grey fabric by successively passing it through 3-10 aqueous baths, the temperature of each of which is 5-20.degree. C. higher than that of the preceding aqueous bath; (C) additionally heat-shrinking the fabric from the aqueous baths by passing it through a steam heater; and (D) drying the fabric from the steam heater by passing it through a hot air drier. The fabric produced using the low shrinkage polyamide fiber of the present invention has high tensile strength and tear strength, and excellent quality, and thus, is useful as a fabric for airbags.
	WO 2011/055562 A1-See  (claim 1, paragraph [0017], etc.) discloses a fabric which is for airbags and comprises polyamide fibers, and also indicates that since the shape stability of the fabric is better when the boiling water shrinkage of the fabric is lower, changes in shape under high-temperature environments can be avoided.
WO 2009/084334 A1- (example 1, table 1, etc.) discloses a method for manufacturing a fabric which is for airbags and has a residual shrinkage of 1.5% or less in both the warp and weft directions, the method having a step for weaving a plain-weave using multi-filaments of nylon 66, performing a shrinking process using 95°C hot water, and then drying at 130°C.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP